312 S.W.3d 475 (2010)
Mary REAGAN, Appellant,
v.
William J. HARTEL and
Division of Employment Security, Respondents.
No. ED 93636.
Missouri Court of Appeals, Eastern District, Division Three.
June 8, 2010.
Mary Bridget Reagan, Saint Peters, MO, for Appellant.
Shelly A. Kintzel, Jefferson City, MO, for Respondents.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Mary Reagan appeals the decision of the Labor and Industrial Relations Commission affirming and adopting the decision of the Division of Employment Security Appeals Tribunal disqualifying her from receiving unemployment benefits. We find *476 that the Commission did not err in affirming the decision of the Appeals Tribunal.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision of the Commission is affirmed under Rule 84.16(b).